Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19 Page 1 of 6 PagelD 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT 89°22 etpes

'
for the CLERK _
District of WUMLE OST RICT Fi.gmin
4 PA, FLO: ina -
Division

CaseNo. 2A CV 2 86S | Ze BAS

(to be filled in by the Clerk's Office)

 

Kate nia Sookie Rich mon d

: Plaintiffs)
OVrite the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the s Me and Oe an additional

page with od i 1 nen rea nt oper LARK fou

 

Jury Trial: (check one) [X] ves []No

or as Depad manent
Depr

fs kL Loanky

Tou ‘To chon
eroy ut

Lasan dx 4 Sancher -Wecpo

“YO Mmm ) feels
Write the fullyiame of each defendant who is being sued. [f ite
names of all the d lefendants cannot fitin the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Na ee ee ee ee ee ee ee ee

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if
needed.

Name Vato A\ a C , Qich MAOV A
Street Address 035] Mates + we Cov dong Lane
City and County Winter “Lb you . Vo \E ( ar. a ty

# 1

 

 

 

 

 

State and Zip Code Flor da SiEE O _
Telephone Number C%L “S +» LOo¢g = © , “{ |
E-mail Address Caton 1a © AMS cl+ com

J

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page lof 3
Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19 Page 2 of 6 PagelD 2

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title ff known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address if known)

Defendant No. 2
Name
Job or Title known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address “af known)

Defendant No. 3
Name
Job or Title “if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address sf known)

Defendant No. 4
Name
Job or Title ¢fknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address rif known)

| <\ 0a, Weak Department
Pole Lown hy Healt. Nepahe ent

 

340 Cal eyvew Pienue
Barto * Polk County
Clo Aa S28 50
CY6EZ SN 519 - 1400

 

Jo ackco,
(290 Calfurew Pvenue
Bactow, | Plt County
TUored 4 S88 SO -
(S63) S78 aol

 

 

 

 

 

 

 

Le esa Now

Pree: Broce Alvd
Kaviow, Polle lonnty

 

 

Tloride ZR SRO
SS STK BIO!
Lex xt We (Ihe Uh ‘Sov

 

 

‘Tas y Nuc den

Rar tow i "Ps \\e County
Flectadea 2.2 20)

 

 

 

1000 Vichorig Parle Lane # 410€
Sauenpok. BOVE Conky MH
Flows As $3516
Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19 Page 3 of 6 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

HH.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_]Federal question XK] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
lL. The Plaintiff(s)

a. If the plaintiff is an individual
‘ iw |
The plaintiff, sane) A yy to NIG KK \ Claman a , is a citizen of the
State of fname) f lo Y 7 eh Qa

 

 

b. If the plaintiff is a corporation
The plaintiff, “ame, . is incorporated

 

under the laws of the State of mame) :

 

and has its principal place of business in the State of frame)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff) \ enlth h.
Weallk \\ Kner Dy\ |e Conn er
2. The Defendant(s) € \ ¢ sn eal ony

 

a. If the defendant is an individual
The defendant, (ame) , is a citizen of
the State of fname) . Or is a citizen of

 

(foreign nation)

 
Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19

Nddibion ws, | bepen dant

© by taclson
|
{| O ce As

D
LL.
VY

S
Q-
2
S

Page 4 of 6 PagelD 4
Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19 Page 5 of 6 PagelD 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

oc dc We Sth Ne pon bane t/

b, If the defendant is a corporation P »\ \c (on ay | Le Loot De pov ail
The defendant, (name) ee - , iS incorporated under

the laws of the State of fname) _ - , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

21,2 O, HOE a oe water C0, 400) cd ( 2,210, 220)
i oul Ov Oucka punchne Adri eee 9

 

hw Q

 

 

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.
10, Yoo fw wn 0
{2 000, 000 ba Elocida Heat :
Degoevt eof ond $50, O00 eack ~ Lom Nag Necker  \amany/ wdew.
Lesoy Duy orn Lisavicle) Cant ioe Lie a {ov ween Wee Rew

ee Oe ret me ed Being wee ny G FON pte
CAMA ; . "
cockon Gf wm cdpalg o— PIMC Guy ike Pandlut ‘Mowe Cw par ow Gferng

AA wege fron pa<t Tine pes. Ro

Qt Ne Dagaleeh Dv | a Ce AN ty hoo Qh
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 8:19-cv-02865-CEH-AAS Document1 Filed 11/20/19 Page 6 of 6 PagelD 6

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: (lft a

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

\

fh’

 

LntoniQ Fe des pees ck

 

 

 

 

 

 

 

 

 

Page 5 of 3
